     Case 2:18-cv-00613-TLN-CKD Document 32 Filed 07/17/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                             IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
                                                     Case No. 2:18-cv-00613 TLN CKD (PC)
11   LAMBERT G. CHAMBERS,
                                                    ORDER GRANTING DEFENDANT’S
12                                       Plaintiff, MOTION TO CONTINUE THE AUGUST 12,
                                                    2020 SETTLEMENT CONFERENCE AND
13                  v.                              EXTEND THE STAY

14

15   R. McFADDEN-JENSEN, et al.,
16                                   Defendants.
17

18         Good cause appearing, Defendant’s motion to continue the August 12, 2020 settlement

19   conference and extend the stay is GRANTED. The Court will set a new settlement conference

20   date by separate order. The action remains stayed until the new settlement conference date. If the

21   case does not settle, the Court will set a date for the filing of a responsive pleading.

22   Dated: July 16, 2020

23                                                      _____________________________________
                                                        CAROLYN K. DELANEY
24
                                                        UNITED STATES MAGISTRATE JUDGE
25

26
27

28
                                                         1
                                  [Proposed] Order Granting Def.’s Mot. to Continue the August 12, 2020 Settlement
                                                   Conference and Extend the Stay (2:18-cv-00613 TLN CKD (PC))
